ORDER
PER CURIAM.
On consideration of the affidavit of Robert E. Miller, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, and the letter from Bar Counsel dated August 24, 2006, *897taking no exception to the report and recommendation of the Board on Professional Responsibility, it is this 21st day of September, 2006,
ORDERED that the said Robert E. Miller is hereby disbarred by consent effective forthwith. The effective date of respondent’s disbarment will run, for reinstatement purposes, from the date respondent files his affidavit pursuant to D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that Bar Counsel’s petition for discipline based upon respondent’s plea of guilty in a criminal matter in the Circuit Court of the Ninth Judicial Circuit, in and for Orange County, Florida, and a certified copy of an order of the Supreme Court of Florida disbarring respondent from the practice of law in Florida are hereby dismissed as moot, without prejudice to Bar Counsel’s reinstating a reciprocal discipline proceeding if respondent seek reinstatement to the District of Columbia Bar while his Florida disbarment is still in effect.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.